Name: Commission Regulation (EEC) No 2569/88 of 17 August 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 8 . 88 Official Journal of the European Communities No L 229/23 COMMISSION REGULATION (EEC) No 2569/88 of 17 August 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION ¢ THE COMMISSION OF . THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No2185/88 (4), V ' Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 f), as last amended by Regulation (EEC) No 2513/88f); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not to Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 18 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 18 August 1988 . State gulati °n Sha11 be bindinS in its entirety and directly applicable in all Member Done at Brussels, 17 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26 . 7. 1988 , p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 195, 23. 7 . 1988 , p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 197, 26 . 7. 1988 , p. 10 . I7) OJ No L 203, 28 . 7. 1988, p. 15 . (8) OJ No L 220, 11 . 8 . 1988, p. 12. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 229/24 Official Journal of the European Communities 18 . 8 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 (') 10 ( l ) 11 (') 12 (') 1 (') 1 . Gross aids (ECU) : -  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 9,460 9,460 9,460 8,704 9,022 9,340 2. Final aids : \ (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ \ (DM) 22,90 22,90 22,90 21,14 21,89 23,00  Netherlands (Fl) 25,30 25,30 25,30 23,31 24,15 25,31  BLEU (Bfrs/Lfrs) 448,51 448,51 448,51 ' 411,93 427,22 451,00  France (FF) 60,19 60,19 60,19 54,13 56,51 63,05  Denmark (Dkr) 77,92 77,92 77,92 71,11 73,89 79,94  Ireland ( £ Irl) 6,673 6,673 6,673 5,599 ' 6,263 7,006  United Kingdom ( £) 4,362 4,362 4,362 3,757 3,966 4,772  Italy (Lit) 11 518 11 518 1 1 458 9 964 10 472 11 963  Greece (Dr) 340,56 334,00 305,95 112,66 159,98 105,01 (b) Seed harvested in Spain and IlI IIIlI processed : IIIlIIIl||  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 1 508,29 1 508,29 1 507,35 1 378,79 1 427,82 1 445,56 (c) Seed harvested in Portugal and \ ||||Il\ processed : Il IlII\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 1 899,22 1 898,08 1 872,47 1 700,55 1 755,16 1 738,91 (') Subject to the reduction resulting from the maximum guaranteed quantities system. 18 . 8 . 88 Official Journal of the European Communities No L 229/25 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 ( «) 10 (') 11 0 12 (') l (') 1 . Gross aids (ECU) : I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 11,960 11,960 11,960 11,204 11,522 11,840 2. Final aids : I I || (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and 28,80 31,92 568,67 78,88 99,80 8,752 6,003 15511 712,56 28,80 31,92 568,67 78,88 99,80 8,752 6,003 15511 706,00 28,80 31,92 568,67 78,88 99,80 8,752 6,003 15 450 677,94 27,04 29,92 532,10 72,82 93,00 8,078 5,398 13 957 484,66 27,80 30.77 547,38 75,20 95.78 8,342 5,606 14 465 531,98 28,90 31,93 571,72 82,01 102,05 9,116 6,460 16 050 477,01 processed :  in Spain (Pta)  in another Member State (Pta) 474,98 1 893,83 474,98 1 893,83 474,98 1 892,88 474,98 1 764,32 474,98 1 813,36 474,98 1 831,09 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 2 328,53 429,31 2 327,39 429,31 2 301,79 429,31 2 129,87 429,31 2 184,47 429,31 2 168,22 (') Subject to the reduction resulting from the maximum guaranteed quantities system . No L 229/26 Official Journal of the European Communities 18 . 8 . 88 ANNEX' III Aids to sunflower seed (amounts per 100 kilograms) Current 8 (') 1st period 9 0) 2nd period 10 (') 3rd period 11 0 4th period 12 (') 5,170 0,000 14,973 5,170 0,000 14,569 5,170 0,000 14,165 5,170 0,000 14,300 5,170 0,000 14,517 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 36,02 39,94 712,26 99,30 125,20 11,019 7,612 19 607 948,22 35,08 38,88 692.75 96,13 121,60 10,666 7,320 18 910 864.76 34,13 37,81 673,24 92,96 117,99 10,313 7,029 18 139 754,71 34,47 38,17 679,68 93,88 119,13 ' 10,415 7,056 18 149 719,31 34,98 38,75 690,07 95,44 121,00 10,589 7,187 18 474 745,05 797,28 1 343,49 797,28 1 281,14 797,28 1 217,61 797,28 1 224,12 797,28 1 257,50  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 064,81 2 976,10 1 288,40 2 976,10 0,00 2 984,46 2 898,08 1 226,05 2 898,08 0,00 2 873,14 2 789,98 1 152,60 2 789,98 0,00 2 865,65 2 782,70 1 159,11 2 782,70 0,00 2 900,75 2 816,79 1 192,48 2 816,79 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) (') Subject to the reduction resulting from the maximum guaranteed quantities system . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,083810 2,080310 2,076770 2,073090 2,073090 2,062280 Fl 2,353150 2,350070 2,346360 2,342720 2,342720 2,331630 Bfrs/Lfrs 43,619500 43,612300 43,612700 43,612700 43,612700 43,631000 FF 7,053350 7,056050 7,058740 7,062990 7,062990 7,075410 Dkr 7,968590 7,977120 7,985100 7,992760 7,992760 8,010430 £Irl 0,775834 0,775732 0,775488 0,775568 0,775568 0,776455 £ 0,646294 0,647869 0,649355 0,650826 0,650826 0,655064 Lit 1 543,01 1 547,49 1 552,81 1 557,67 1 557,67 1 573,00 Dr 167,04400 168,14200 169,26600 170,75400 170,75400 174,70100 Esc 168,91800 169,80300 170,71300 171,45600 171,45600 173,88000 Pta 136,60900 136,97000 137,32200 137,68200 137,68200 138,63600